                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

JARED PEETE,

                        Petitioner,

        v.                                                                        Case No. 18-C-1679

MILWAUKEE COUNTY HOUSE OF CORRECTIONS,

                        Respondent.


                                                ORDER


        Petitioner Jared Peete, who is currently incarcerated at the Milwaukee County House of

Correction, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Ordinarily, a habeas

petitioner must pay a statutory filing fee of $5.00. 28 U.S.C. § 1914(a). Under 28 U.S.C.

§ 1915(a)(1), however, the court may authorize the commencement of a habeas petition without

prepayment of the filing fee if a party submits an affidavit asserting his inability to pay along with his

prison trust account statement for the six-month period immediately preceding the filing of the

petition, in accordance with 28 U.S.C. § 1915(a)(2). Peete has not paid the full filing fee or

submitted a motion for leave to proceed without prepayment of the full filing fee.

        Peete is ordered to show cause as to why he has not paid the filing fee or submitted a request

for leave to proceed without prepaying the filing fee and a certified trust account statement. Peete’s

filing fee, request to proceed without prepayment of the fee, or his explanation of his failure to pay

is due within 21 days. Failure to comply with this order will result in dismissal of the petition.

        SO ORDERED this 19th            day of November, 2018.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court
